Case:20-17916-TBM Doc#:54 Filed:06/27/21               Entered:06/27/21 18:16:15 Page1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO

IN RE:                                        )
                                              )      Case No. 20-17916-TBM
MICHAEL EDWARD BLANDFORD                      )
LISA PAIGE BLANDFORD                          )      Chapter 7
SSNs: XX-XXX-7602                             )
      XX-XXX-9017                             )
                                              )

                             MOTION TO AVOID JUDICIAL LIEN

         Comes now Lisa Blandford, by and through her undersigned counsel, and hereby moves
for this Court to enter an Order avoiding a judicial lien on the grounds set forth below:

   (1) Debtor commenced the above-captioned Chapter 7 Bankruptcy case on 12/20/2020 by
       filing a voluntary petition for relief under Chapter 7 of Title 11 of the United States Code
       (Docket No. 1).

   (2) Pursuant to 28 U.S.C. § 1334, this Court has jurisdiction over the present action filed
       under 11 U.S.C. § 522(f) to avoid and cancel a judicial lien held by Basecamp GMD LLC
       on real property used as the Debtor’s primary residence.

   (3) The Debtor claims a homestead exemption in the equity they hold in the subject real
       property pursuant to C.R.S. §38-41-201(1)(b).

   (4) Debtor’s entitlement to an exemption is impaired by a judicial lien held by Basecamp
       GMD LLC, the details of which are as follows:

         a)   BaseCamp GMD LLC v. Michael Blandford
         b)   Judgment Case Number: 20CV30222
         c)   Judgment Date: 4/10/2020
         d)   The Judicial Lien was recorded on 4/21/2020
         e)   The Recording number is 2020054475

   (5) The property claimed to be exempt is described as follows:


L 33 & 34 BLK 79 EVANSTON 2ND FLG

More Commonly Known As:

2659 S Lafayette St, Denver, CO 80210
Case:20-17916-TBM Doc#:54 Filed:06/27/21               Entered:06/27/21 18:16:15 Page2 of 3




   (6) The address above is the Debtor’s primary place of residence.

   (7) Debtor acquired the property claimed as exempt on the following date: 2010.

   (8) Per Debtor’s Schedule A, the alleged fair market value of the real property claimed as
       exempt is: $899,200.00. Debtor is entitled to half of the value, or $449,200.

   (9) The subject real property is encumbered by the following liens:

       Name of Lien holder            Date Recorded          Current Lien Amount      Number
       Chase Home Mortgage            2010                   $ 602,261                unknown
       BaseCamp GMD LLC               4/21/2020              $ 403,756                2020054475
       BaseCamp GMD LLC               4/21/2020              $ 37,610.98              2020054474

    (10)         Formula
        (1) Determine the value of the property on which a judicial lien is sought to be avoided.
                 $449,600.
        (2) Deduct the amount of all liens not to be avoided from (1).
                 $449,600 - $602,261.00 (First Deed of Trust through Chase Home Mortgage) -
                 $37,610.98 = (-190,272)
        (3) Deduct the Debtor's allowable exemptions from (2).
                 ($190.272) - $75,000.00 = ($265,272)
        (4) Avoidance of all judicial liens results, unless (3) is a positive figure.
        (5) If (3) does result in a positive figure, do not allow avoidance of liens, in order of
priority, to that extent only.

9) Debtor has attached copies of the following documents in support of the Motion:
       b) Recorded Abstract of Judgment for the lien to be removed

The Debtor’s interest in the property referred to in the preceding paragraph and encumbered by
the lien has been claimed as fully exempt in the Debtor’s bankruptcy case. Therefore, the
existence of the lien by BaseCamp GMD LLC on Debtor’s real property impairs exemptions to
which the Debtor would be entitled under C.R.S. §38-41-201(1)(b).

WHEREFORE, Debtor prays for an order against BaseCamp GMD LLC. avoiding and
cancelling the judicial lien in the above-mentioned property, and for such additional or
alternative relief as may be just and proper.


Dated this 27th of June, 2021.                               Respectfully submitted,
                                                             /s/Devon M, Barclay
                                                             Devon M. Barclay, #52663
                                                             DEVON BARCLAY, PC
                                                             2435 Ingalls Street
                                                             Denver, CO 80214
                                                             Phone: 720-515-9887
                                                             devon@devonbarclaypc.com
Case:20-17916-TBM Doc#:54 Filed:06/27/21   Entered:06/27/21 18:16:15 Page3 of 3
